Pfeifer, J.,
dissenting.
{¶ 60} I dissent from both of the majority’s holdings. First, before awarding permanent custody to a children services agency pursuant to R.C. 2151.413, trial courts should determine on the record that the agency has made reasonable efforts at reunification. Second, R.C. 2151.414(D)(2) allows an appellate court to *85find that a trial court abused its discretion in failing to solicit direct testimony from children involved in a permanent-custody hearing.
I
{¶ 61} As the majority recognizes, “[t]he right to parent one’s children is a fundamental right.” ¶ 28, citing Troxel v. Granville (2000), 530 U.S. 57, 66, 120 S.Ct. 2054, 147 L.Ed.2d 49. That statement is not a trifle. If a statute assaults a fundamental right, it is the statute that falls, not the right. We do not look to statutes to define a parent’s fundamental rights; we review statutes to ensure that they do not infringe on those rights.
{¶ 62} The General Assembly has recognized the primacy of the right of parents to raise their children, stating that R.C. Chapter 2151 “shall be liberally interpreted and construed so as to effectuate the following purposes:
{¶ 63} “(A) To provide for the care, protection, and mental and physical development of children subject to Chapter 2151. of the Revised Code, whenever possible, in a family environment, separating the child from the child’s parents only when necessary for the child’s welfare or in the interests of public safety.” R.C. 2151.01.
{¶ 64} For the most part, R.C. Chapter 2151 does require a children services agency to make reasonable efforts to maintain the relationship between parents and their children. In instances where a court’s orders are temporary or where the normal process is truncated, R.C. 2151.419 specifically requires the court to determine whether reasonable efforts were made to maintain the familial relationship. In other instances, such as in R.C. 2151.414(E)(1), the exact wording “reasonable efforts” is missing, but the requirement of a reasonable effort is still implicit in the statutory language. R.C. 2151.414(E)(1) requires “reasonable case planning and diligent efforts by the agency to assist the parents” as part of a determination of whether the child cannot be placed with either parent within a reasonable time or should not be placed with the parents.
{¶ 65} That requirement of reasonable efforts embedded in R.C. 2151.414(E)(1) was found lacking in this case by the appellate court. The appellate court did not seek to impose a catchall reasonable-efforts requirement in all permanent-custody hearings — it was merely determining that the reasonable effort required by R.C. 2151.414(E)(1) was lacking in this case because the agency initiated permanent-custody proceedings before it had even developed a case plan for Foster. The appellate court was treading no new ground — it only found that the trial court had abused its discretion in its R.C. 2151.414(E)(1) determination. This case merely presents a disagreement between the appellate court and the trial court as to whether the statute’s requirements were met. There is no conflict between *86appellate districts as to whether R.C. 2151.414(E)(1) requires reasonable efforts on behalf of the children services agency. Since this case does not present a conflict between districts, we improvidently certified a conflict.
{¶ 66} Still, the majority trudges forward as if there were a conflict, setting out to determine whether the reasonable-efforts requirement of R.C. 2151.419, a statute never mentioned in the appellate court’s decision, applies to hearings brought pursuant to RC. 2151.413. The majority determines that R.C. 2151.419 does not apply to the hearing at issue but holds that reasonable efforts at reunification should be employed by children services agencies anyway. However, the majority does not require the trial court making the permanent-custody determination to find on the record that the state made such reasonable efforts.
{¶ 67} Further, in regard to R.C. 2151.414(E)(2) and (4), the court implies that no reasonable-efforts determination is required at all. The majority notes that besides its R.C. 2151.414(E)(1) finding, the trial court also rested its decision that the children could not or should not be returned to their parents in this case on two statutory factors that the appellate court did not address. The trial court determined that “[t]he parents have demonstrated a lack of commitment toward the children by failing to regularly support, visit or communicate with the children when able to do so,” a factor establishing that the children cannot or should not be placed with the parents pursuant to R.C. 2151.414(E)(4). Also, the court found that the “[mjother and father suffer from chronic chemical dependencies that are so severe that they are unable to provide an adequate, permanent home for the children at the present time, and as anticipated, within one year after the Court’s hearing * * See R.C. 2151.414(E)(2).
{¶ 68} Neither of those R.C. 2151.414(E) factors either explicitly or implicitly requires that the agency make reasonable efforts to reunify the family. The majority seemingly finds that not to be a problem, after spending much time in the early part of the opinion determining that agencies should make reasonable efforts at reunification.
{¶ 69} The majority opinion thus allows a piecemeal application of a reasonable-efforts standard, requiring between-the-lines reading of individual statutes to determine where the requirement applies and where it does not. That method provides neither an efficient nor a sure way to protect the rights of parents and the safety of children.
{¶ 70} This court can guarantee that the fundamental right of parents is not terminated without due process by requiring courts to find by clear and convincing evidence that the state has made reasonable efforts to reunite parent and child or that such efforts would have been futile. No, that determination is not required by statute in all cases. But the fundamental right of parents to raise their children is not the creation of statute. Parents must rely on courts to *87ensure the protection of their fundamental rights from encroachment by the legislative and executive branches. The Second District Court of Appeals has been a leader in that regard, requiring trial courts to make a specific determination that the state has made reasonable efforts at reunification:
{¶ 71} “The reasonable efforts requirement contained in R.C. 2151.419(A) * * * is not expressly included in the two part test provided by R.C. 2151.414(B). Rather, the requirement that before permanently divesting a parent of her rights, the court must also make a finding that reasonable efforts at reunification have been made or would be futile is a recent, judicially engrafted one. See In re Stevens [(July 16, 1993), 2d Dist. No. 13523, 1993 WL 265130]. * * *
{¶ 72} “ * * *
{¶ 73} “ * * * R.C. 2151.419, which requires that a court determine whether reasonable efforts have been made to prevent removal of a child from his home, also requires the court to issue written findings of facts ‘setting forth its determination * * * [and] briefly describing] the relevant services provided by the agency to the family of the child and why those services did not prevent the removal of the child from his home or enable the child to return home.’ R.C. 2151.419(B). In Stevens, supra, we held that although a ‘motion for permanent custody under R.C. 2151.413 does not expressly invoke the reasonable efforts requirement of R.C. 2151.419(A),’ a court must nevertheless determine that reasonable efforts at reunification were made or that such efforts would have been futile. Although we did not specifically hold that a court must also comply with R.C. 2151.419(B)’s requirement of written findings of fact regarding those reasonable efforts, we do so now.” (Emphasis sic.) In re Lawson/Reid Children (April 18, 1997), 2d Dist. No. 96-CA-0010, 1997 WL 189379.
{¶ 74} This court, too, should impose a requirement that in all permanent-custody hearings the trial court should prepare written findings of fact establishing that the children services agency made reasonable efforts at reunification or that such efforts would have been futile. That requirement would protect a parent’s fundamental right to raise his or her child with due regard to the safety of the child.
II
{¶ 75} This court should also take the lead in requiring trial courts to hear direct testimony from children in permanent-custody cases whenever possible. The children in this case, eight and ten years of age, were old enough to express their own desires. The majority opinion blesses the all-too-common practice in custody proceedings of shielding children from judges. Or perhaps it is the judges who are being shielded from the children. Testimony from children can *88be emotional, painful, or awkward; a guardian ad litem can serve as a filter for the trial judge. Guardians ad litem are appointed by probate courts, and it is a simple fact of human nature that guardians ad litem are going to do what they can to make the probate judge’s job easier. But a guardian ad litem does not exist to insulate his benefactor judge; he exists to represent the child’s interest. R.C. 2151.281. When able, children must be allowed to express their interests as to custody. For R.C. 2151.414(D)(2) to have meaning, and for children’s and parents’ rights to be adequately considered, this court cannot allow the de facto delegation of all children’s testimony to guardians ad litem. Appellate courts, where appropriate, must have the power to find that an abuse of discretion occurs where, as here, the guardian ad litem is unclear about the children’s wishes.
William D. Mason, Cuyahoga County Prosecuting Attorney, and James M. Price, Assistant Prosecuting Attorney, for appellant Cuyahoga County Department of Children and Family Services.
Robert L. Tobik, Cuyahoga County Public Defender, and Cullen Sweeney and John T. Martin, Assistant Public Defenders, for appellee Wayne Foster.
Katherine Hunt Federle and Jason A. Macke, urging affirmance for amicus curiae, Justice for Children Project.
{¶ 76} Accordingly, I respectfully dissent.